Citation Nr: 1606664	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

2.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal June 2011 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is remanded to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the claims on appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

With regards to the claim for TMJ, the Board recognizes that the Veteran has alleged that service connection is warranted based on both direct and secondary causation theories of entitlement.  See, e.g., January 2013 Letter.  The VA examinations he underwent in July 2010 and 2013, however, did not consider whether his diagnosed TMJ may have been aggravated by his service-connected disabilities.  See 38 C.F.R. § 3.310 (2015).  Accordingly, remand for a supplemental medical opinion, or examination if necessary, is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013)

With regards to the claim for hepatitis B, VA treatment records show that the Veteran was likely previously infected but it is unclear whether there is a current disability.  See September 2012 Gastroenterology Consult.  Accordingly, the Board finds that an examination is needed to assist in determining the nature and etiology of the disease.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain a supplemental medical opinion from the VA dentist who performed the July 2013 VA examination.  If that dentist is unavailable, or if the July 2013 VA dentist deems necessary, schedule the Veteran for a new VA dental examination.  The entire claims file must be reviewed in conjunction with the authoring of the opinion and/or medical examination.

The Veteran is diagnosed with temporomandibular joint disorder (TMJ).
 
The dentist is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's TMJ is proximately caused or aggravated by any of the Veteran's service-connected disabilities.

The dentist should note that this question requires two separate opinions: one for proximate causation and another for aggravation.  The term "aggravation" means a worsening of a disability beyond its natural progression.  If aggravation is found, to the extent possible, the dentist should attempt to establish a baseline level of severity for the TMJ prior to being aggravated.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence of record must be considered and discussed, including the Veteran's lay statements.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's hepatitis if present.  The entire claims file must be reviewed in conjunction with the examination.

After performing the necessary studies, the examiner is to answer whether at any point during the period on appeal (from the March 2010 claim through the present) the Veteran has had a diagnosis of hepatitis B.  If this disease is not diagnosed, a thorough explanation should be provided.

If the disease is diagnosed, then the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the hepatitis B had its onset in or is otherwise related to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed.  The rationale must discuss the pertinent evidence of record, including the Veteran's statements.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

